66 F.3d 327
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frank W. WHITE, Plaintiff-Appellant,v.Craven CROWELL, Chairman, TVA Board, Defendant-Appellee.
No. 95-5366.
United States Court of Appeals, Sixth Circuit.
Sept. 20, 1995.

Before:  MILBURN, GUY and SUHRHEINRICH, Circuit Judges.

ORDER

1
Frank W. White appeals a district court order dismissing White's employment discrimination action.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking injunctive relief, White sued the chairman of the Tennessee Valley Authority (TVA), alleging that the TVA discriminated against him on the basis of his race, age, and handicap.  The district court determined that White's claims were without merit and granted summary judgment for the defendant.  White has filed a timely appeal.


3
Upon review, we conclude that the district court properly granted summary judgment for the defendant.  No genuine issue exists as to any material fact and the defendant is entitled to judgment as a matter of law.  See City Mgmt. Corp. v. U.S. Chem.  Co., 43 F.3d 244, 250 (6th Cir.1994).  White has not set forth a prima facie case of race discrimination, see St. Mary's Honor Center v. Hicks, 113 S.Ct. 2742, 2747 (1993), of age discrimination, see Cooley v. Carmike Cinemas, Inc., 25 F.3d 1325, 1329 (6th Cir.1994), of reprisal discrimination, see Christopher v. Stouder Memorial Hosp., 936 F.2d 870, 877 (6th Cir.), cert. denied, 502 U.S. 1013 (1991), or handicap discrimination, see Landefeld v. Marion Gen. Hosp., 994 F.2d 1178, 1180 (6th Cir.1993).  Further, he is not entitled to reinstatement pursuant to 5 U.S.C. Sec. 8151 because he did not comply with the requirements for applying for reappointment.  See 5 C.F.R. Sec. 353.301(b).


4
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.